         Case 1:19-cv-08046-VM Document 35 Filed 07/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             July 23, 2020
TYLER TOMCZAK, Derivatively on Behalf :
of MGT CAPITAL INVESTMENTS, INC.,     :
                                      :
                      Plaintiff,      :
                                      :          ORDER
     - against -                      :
                                      :
ROBERT B. LADD, et al.,               :
                                      :     19 Civ. 8046 (VM)
                      Defendants.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     In light of the ongoing public health emergency, the final
settlement conference previously scheduled before the Honorable Victor
Marrero on Friday, August 7, 2020, at 1:45 p.m. will take place via
teleconference. Please use the following dial-in: 888-363-4749
(international callers dial 215-446-3662); access code 8392198.

     The parties are further directed to review the Court’s Emergency
Individual Rules and Practices in Light of COVID-19, available on the
Court’s website: https://nysd.uscourts.gov/hon-victor-marrero.


Dated:      New York, New York
            23 July 2020


                                       __________________
                                       ___
                                        ___
                                          __
                                           __
                                            __
                                             ___
                                              ____
                                                 ____
                                                   __
                                                    ___
                                                     ____
                                                     _______
                                                           _________
                                                           _ ___
                                                              ____
                                                                 __
                                                                  _____
                                                                    __
                                               Victor
                                               Vi
                                               Vict
                                                 cto
                                                   or
                                                    r Marrero
                                                      Mar
                                                        arre
                                                          rero
                                                             ro
                                                  U.S.D.J.
                                                  U.S
                                                    S.D
                                                      D..J
                                                         J.
